                 Case 1:19-cv-00286-GSA Document 20 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   LAWRENCE CHRISTOPHER SMITH,                      1:19-cv-00286-GSA-PC
12                  Plaintiff,                        ORDER RE PLAINTIFF’S MOTION FOR
                                                      CHANGE OF VENUE
13         vs.                                        (ECF No. 1 at 8-13.)
14   BRIAN L. PARRIOT, et al.,
15                  Defendants.
16

17

18          On February 14, 2019, Plaintiff filed the Complaint for this action. (ECF No. 1.) Plaintiff
19   also submitted a motion for change of venue dated February 14, 2019. (ECF No. 1 at 8-13.) A
20   review of the motion shows that it does not belong in this case. This same motion was also filed
21   in Plaintiff’s case 1:19-1358-NONE-BAM on February 14, 2019, and resolved in that case, see
22   ECF No. 19. Therefore, the motion for venue shall not be considered in this case.
23
     IT IS SO ORDERED.
24

25      Dated:      August 13, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
